842 F.2d 238
NORTHWEST COALITION FOR ALTERNATIVES TO PESTICIDES (NCAP),et al.;  Oregon Environmental Council (OEC);Audubon Society of Portland, Plaintiffs-Appellants,v.Richard E. LYNG, Secretary United States Department ofAgriculture;  James G. Watt, Secretary United StatesDepartment of the Interior, and all employees over whom heexercises authority;  William Ruckelshaus, Secretary UnitedStates Environmental Protection Agency and all employeesover whom he exercises authority, Defendants-Appellees,Oregonians For Food and Shelter, Inc., Defendant-Intervenor-Appellee.
No. 87-4394.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted March 8, 1988.Decided March 23, 1988.

Ralph A. Bradley, Bradley & Gordon, Eugene, Or., for plaintiffs-appellants.
Kathleen P. Dewey, Dept. of Justice, Washington, D.C., for defendants-appellees.
John DiLorenzo, Jr., Moshofsky, DiLorenzo & Dietz, Portland, Or., for defendant-intervenor-appellee.
Appeal from the United States District Court for the District of Oregon, James M. Burns, District Judge, Presiding.
Before GOODWIN, NELSON and LEAVY, Circuit Judges.

ORDER

1
The emergency motion for injunction is DENIED.


2
An opinion will be forthcoming.